Exhibit 10.14

 

EXECUTION COPY

 

 

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

CAREMORE HEALTH GROUP, INC.

 

AND

 

LEEBA LESSIN

 

FEBRUARY 28, 2006

 

 



--------------------------------------------------------------------------------

EXECUTION COPY

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of February 28, 2006, and
effective as of the Closing Date (as hereinafter defined), by and among CAREMORE
HEALTH GROUP, INC., a California corporation (“Group” or the “Employer”), and
LEEBA LESSIN (the “Employee”).

 

WHEREAS, pursuant to that certain Stock Purchase Agreement dated as of
December 22, 2005 (the “Stock Purchase Agreement”) among CareMore Medical
Enterprises (“CME”). the CareMore Employee Stock Ownership Trust, CareMore
Medical Group, Sheldon S. Zinberg, M.D., Donald Furman, M.D. and CareMore
Holdings, Inc. (“Holdings”). Holdings shall purchase all outstanding shares of
the common stock and participating stock of CME, effective as of the “Closing
Date” as defined in the Stock Purchase Agreement (the “Closing Date”);

 

WHEREAS, effective as of the Closing Date, the sole stockholder of CME shall be
Holdings; the sole stockholder of Holdings shall be Group, and the sole
stockholder of Group shall be CareMore, L.P., a Delaware limited partnership
(the “Partnership”);

 

WHEREAS, the Employer desires to employ the Employee, and the Employee desires
to accept such employment, on the terms and subject to the conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

 

Section 1. Definitions. Generally, defined terms used in this Agreement are
defined in the first instance in which they appear herein. In addition, the
following terms and phrases shall have the following meanings:

 

“Affiliate” shall mean, when used with reference to a specified Person, (a) any
Person who directly or indirectly controls, is controlled by or is under common
control with the specified Person, (b) any Person who is an officer, director,
partner, member, manager or trustee of, or serves in a similar capacity with
respect to, the specified Person, or for which the specified Person is an
officer, director, partner, member or manager or trustee or serves in a similar
capacity, (c) any Person who, directly or indirectly, is the beneficial owner of
10% or more of any class of equity securities of the specified Person, or of
which the specified Person, directly or indirectly, is the owner of 10% or more
of any class of equity securities and (d) any member of such specified Person’s
immediate family.

 

“Board” shall mean the board of directors of Group.

 

“Business Day” shall mean any day that is not a Saturday, Sunday, or a day on
which banking institutions in New York are not required to be open.

 

“Cause” shall mean the Employee’s:

 

(i) failure to devote substantially all his working time to the business of
Group and its Affiliates;



--------------------------------------------------------------------------------

(ii) willful disregard of his duties, or his intentional failure to act where
the taking of such action would be in the ordinary course of the Employee’s
duties hereunder;

 

(iii) gross negligence or willful misconduct in the performance of his duties
hereunder;

 

(iv) commission of any act of fraud, theft or financial dishonesty, or any
felony or criminal act involving moral turpitude; or

 

(v) unlawful use (including being under the influence) of alcohol or drugs or
possession of illegal drugs while on the premises of the Employer or any of its
Affiliates or while performing duties and responsibilities to the Employer and
its Affiliates.

 

“Company” shall mean Group and its Subsidiaries; provided, that for purposes of
Sections 9, 10, 11 and 12, “Company” shall include Holdings and each of its
Subsidiaries and Affiliates.

 

“Confidential Information” shall mean all proprietary and other information
relating to the business and operations of Group and its Affiliates, which has
not been specifically designated for release to the public by an authorized
representative of Group or one of its Affiliates, including, but not limited to
the following: (i) information, observations, procedures and data concerning the
business or affairs of the Group or any of its Affiliates; (ii) products or
services; (iii) costs and pricing structures; (iv) analyses; (v) drawings,
photographs and reports; (vi) computer software, including operating systems,
applications and program listings; (vii) flow charts, manuals and documentation;
(viii) data bases; (ix) accounting and business methods; (x) inventions,
devices, new developments, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice; (xi) customers, vendors,
suppliers and customer, vendor and supplier lists; (xii) other copyrightable
works; (xiii) all production methods, processes, technology and trade secrets
and (xiv) all similar and related information in whatever form. Confidential
Information will not include any information that has been published in a form
generally available to the public prior to the date the Employee proposes to
disclose or use such information. Confidential Information will not be deemed to
have been published merely because individual portions of the information have
been separately published, but only if all material features comprising such
information have been published in combination.

 

“Disability” shall mean the Employee’s inability, due to physical or mental
illness or disability, to perform the essential functions of his employment with
the Employer, even with reasonable accommodation that does not impose an undue
hardship on the Employer, for more than sixty (60) consecutive days, or for any
ninety (90) days within any one year period, unless a longer period is required
by federal or state law, in which case such longer period will be applicable.
The Employer reserves the right, in good faith, to make the determination of
Disability under this Agreement based on information supplied by the Employee
and/or his medical personnel, as well as information from medical personnel
selected by the Employer or its insurers.

 

2



--------------------------------------------------------------------------------

“Partnership Agreement” means that certain Limited Partnership Agreement of
CareMore, L.P., as in effect from time to time.

 

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, an investment fund, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Subsidiary” or “Subsidiaries” of any Person shall mean any corporation,
partnership, joint venture or other legal entity of which such Person (either
alone or through or together with any other Person), owns, directly or
indirectly, 50% or more of the stock or other equity interests which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation or other legal entity.

 

“Termination Date” shall mean the effective date of the termination of the
Employee’s employment hereunder, which (i) in the case of termination by
resignation, shall mean the date that is ninety (90) days following the date of
the Employee’s written notice to the Employer of his resignation; provided,
however, that the Employer may accelerate the Termination Date; (ii) in the case
of termination by reason of death shall mean the date of death; (iii) in the
case of termination by reason of Disability, shall mean the date specified in
the notice of such termination delivered to the Employee by the Employer;
(iv) in the case of a Termination for Cause or a Termination without Cause,
shall mean the date specified in the written notice of such termination
delivered to the Employee by the Employer; (iv) in the case of termination by
mutual agreement shall mean the date mutually agreed to by the parties hereto
and (v) in the case of nonrenewal, shall mean the next scheduled Renewal Date.

 

“Unitholder’s Agreement” shall mean that certain Management Unitholder’s
Agreement dated on or about the date hereof by and between the Partnership and
the Employee.

 

Section 2. Employment. The Employer shall employ the Employee, and the Employee
accepts employment with the Employer, upon the terms and conditions set forth in
this Agreement. The initial term of this Agreement (the “Initial Term”) shall
commence on the Closing Date and end on December 31, 2010; provided, however,
that on December 31, 2010 and each December 31 thereafter (each, a “Renewal
Date”), the term of this Agreement shall be extended by one additional year
(each, an “Extension Term,” and collectively with the Initial Term, the
“Employment Period”) unless either party gives written notice to the other
within ninety (90) days in advance of the next scheduled Renewal Date that it
does not wish to extend the Employment Period (such notice, a “Notice of
Nonrenewal”); and provided, further, that the Employment Period may be sooner
terminated as provided herein. In the event that the transactions contemplated
by the Stock Purchase Agreement are not completed and the Closing Date does not
occur, this Agreement shall be null and void ab initio.

 

Section 3. Position and Duties. During the Employment Period, the Employee shall
serve as Executive Vice President of Group, reporting to the Board and the Chief
Executive Officer of Group, and shall have the usual and customary duties,
responsibilities and authority of such position, and, if elected or appointed
thereto, shall serve as an officer and/or member of the board or any Subsidiary
or Affiliate of Group as reasonably requested by the Employer and its

 

3



--------------------------------------------------------------------------------

Affiliates, in each case, without additional compensation hereunder. The
Employee hereby accepts such employment and positions and agrees to diligently
and conscientiously devote his full and exclusive business time, attention, and
best efforts in discharging and fulfilling his duties and responsibilities
hereunder. The Employee shall comply with the Employer’s policies and procedures
and the direction and instruction of the Board and the Employee shall not engage
in any business activity which, in the reasonable judgment of the Board,
conflicts with the duties of the Employee hereunder, whether or not such
activity is pursued for gain, profit or other pecuniary advantage.

 

Section 4. Compensation

 

(a) Salary. During the Employment Period, the Employer shall pay the Employee
base salary (the “Base Salary”) at the rate of $300,000 per annum, less
applicable deductions and withholdings.

 

(b) Performance Bonus. In addition to the Base Salary, during the Employment
Period the Employee shall be eligible to receive a cash bonus (the “Bonus”) with
respect to each calendar year as of the last day of which the Employee is
employed by the Employer. The amount of the Bonus, if any, payable in respect of
any calendar year will be determined based on the achievement of performance
goals established for the Employee by the Board or compensation committee of the
Board (the “Compensation Committee”) within the first ninety (90) days of such
year (or with respect to the first calendar year hereunder, within the first
thirty (30) days of the commencement of the Employment Period) (the “Performance
Targets”). The target Bonus (the “Target Bonus Percentage”) and the maximum
Bonus (the “Maximum Bonus Percentage”) in respect of each calendar year will
equal 16.5% and 33%, respectively, of the Base Salary paid or payable to the
Employee for such year. Performance Targets may be based on quantitative
performance objectives for Group or one or more of its Affiliates or
Subsidiaries or business units or divisions thereof, and/or may be based on
individual quantitative or qualitative performance objectives or any combination
of the foregoing. The calculation of the achievement of Performance Targets for
each year shall be determined by the Board or Compensation Committee in its good
faith discretion. The Bonus, if any, payable with respect to a calendar year
shall be paid within thirty (30) days following the rendering of Group’s audited
financial statements for the relevant calendar year. The general guidelines for
the Performance Targets and calculation of the Bonus that may be payable for
calendar year 2006 are specified on Exhibit A attached hereto.

 

(c) Benefits and Perquisites. Additional benefits and perquisites will be
provided subject to Group’s policies and practices and the terms of applicable
benefit plans and arrangements as in effect from time to time.

 

(d) Reimbursements. The Employer shall reimburse the Employee for all reasonable
and necessary business-related expenses incurred by him in the course of
performing his duties under this Agreement which are consistent the Employer’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to the Employer’s requirements with respect to
reporting and documentation of such expenses.

 

4



--------------------------------------------------------------------------------

(e) Deductions and Withholding. The Employer shall deduct from any payments to
be made by it to or on behalf of the Employee under this Agreement any amounts
required to be withheld in respect of any federal, state or local income or
other taxes.

 

(f) Annual Review of Base Salary and Bonus Percentages. The Board (or the
Compensation Committee) shall undertake a review of rate of Base Salary and the
Target Bonus Percentage and Maximum Bonus Percentage (the “Bonus Percentages”)
not less frequently than annually during the Employment Period and may increase,
but not decrease, the rate of Base Salary and the Bonus Percentages from those
then in effect.

 

Section 5. Termination of Employment. The Employee’s employment under this
Agreement shall be terminated upon the earliest to occur of the following
events:

 

(a) Termination for Cause. The Employer may in its sole discretion terminate
this Agreement and the Employee’s employment hereunder for Cause at any time and
with or without advance notice to the Employee.

 

(b) Termination without Cause. The Employer may terminate this Agreement and the
Employee’s employment hereunder without Cause at any time, with or without
notice, for any reason or no reason (and no reason need be given).

 

(c) Mutual Agreement. This Agreement and the Employee’s employment hereunder may
be terminated by the mutual written agreement of the Employer and the Employee.

 

(d) Termination by Death or Disability. This Agreement and the Employee’s
employment hereunder shall automatically terminate upon the Employee’s death or
Disability.

 

(e) Resignation. The Employee may terminate this Agreement and his employment
hereunder upon ninety (90) days advance written notice to the Employer.

 

(f) Nonrenewal. In the event either party delivers to the other a Notice of
Nonrenewal, this Agreement and the Employee’s employment hereunder shall
automatically terminate as of the next scheduled Renewal Date.

 

Section 6. Compensation upon Termination

 

(a) General. In the event of the Employee’s termination of employment for any
reason, the Employee or his estate or beneficiaries shall have the right to
receive the following:

 

(i) the unpaid portion of the Base Salary and paid time off accrued and payable
through the Termination Date;

 

(ii) reimbursement for any expenses for which the Employee shall not have been
previously reimbursed, as provided in Section 4(d); and

 

(iii) continuation of health insurance coverage rights, if any, as required
under applicable law.

 

5



--------------------------------------------------------------------------------

(b) Termination for Cause, Resignation, Mutual Agreement or Nonrenewal. In the
event of the Employee’s termination of employment by reason of (i) Termination
for Cause, (ii) Resignation, (iii) Mutual Agreement or (iv) Nonrenewal, the
Employer shall have no current or further obligations (including Base Salary) to
the Employee under this Agreement other than as set forth in Section 6(a).

 

(c) Termination without Cause or by Death or Disability. Subject to
Section 6(d), in the event of the Employee’s termination of employment hereunder
by reason of (i) Termination without Cause or (ii) death or Disability, the
Employee shall be entitled to the following (the “Severance Benefits”);

 

(i) a lump sum equal to rate of Base Salary in effect upon the Termination Date,
payable within fifteen (15) days following the Termination Date;

 

(ii) a pro rata amount of the Bonus, if any, which would have been payable to
the Employee for the calendar year in which the Termination Date occurs,
determined after the end of the calendar year in which such Termination Date
occurs and equal to the amount which would have been payable to the Employee if
his employment had not been terminated during such calendar year multiplied by
the fraction, the numerator of which is the number of whole months the Employee
was employed by the Employer during such calendar year and the denominator of
which is 12. Any pro rata bonus payable under this Section 6(c)(ii) shall be
paid in a lump sum at the time bonuses for such calendar year are otherwise
payable to senior executives of the Employer; and

 

(iii) in the event that the Employee elects COBRA benefits, the Employer shall
pay the Employee’s share of the premium for such COBRA benefits until the
earlier of (i) one year after the Termination Date; or (ii) the date that
Employee obtains comparable health benefits through new employment.

 

(d) General Release. Notwithstanding any provision to the contrary in this
Agreement, the foregoing Severance Benefits under Section 6(c) shall not apply
and the Employer shall have no obligations to pay or provide any Severance
Benefits (other than upon the Employee’s termination of employment by reason of
death), unless the Employee signs, delivers and does not rescind or revoke a
general release, substantially in the form attached hereto as Exhibit B, of all
known and unknown claims of the Employee (and his affiliates, successors, heirs
and assigns and the like) against Group, the Board and all Affiliates of Group.

 

(e) The rights of the Employee set forth in this Section 6 are intended to be
the Employee’s exclusive remedy for termination and, to the greatest extent
permitted by applicable law, the Employee waives all other remedies.

 

Section 7. Insurance. Group or one of its Affiliates may, for its own benefit,
maintain “key man” life and disability insurance policies covering the Employee.
The Employee will cooperate with Group or its Affiliates and provide such
information or other assistance as they may reasonably request in connection
with obtaining and maintaining such policies.

 

6



--------------------------------------------------------------------------------

Section 8. Exclusive Services. During the term of this Agreement, the Employee
will not accept or perform any work, consulting, or other services for any other
business entity or for remuneration of any kind, without written approval by the
Board.

 

Section 9. The Employee’s Termination Obligations. The Employee hereby
acknowledges and agrees that all personal property and equipment furnished to or
prepared by the Employee in the course of or incident to his employment
hereunder belongs to the Company and shall be promptly returned to the Company
upon termination of the Employee’s employment. The term “personal property”
includes, without limitation, all office equipment, laptop computers, cell
phones, books, manuals, records, reports, notes, contracts, requests for
proposals, bids, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), and all other proprietary and
non-proprietary information relating to the business of the Company. Following
termination of his employment hereunder, the Employee will not retain any
written or other tangible material containing any proprietary or non-proprietary
information of the Company.

 

Section 10. Acknowledgment of Protectable Interests. The Employee acknowledges
and agrees that his employment with Group involves building and maintaining
business relationships and good will on behalf of the Company with customers,
patients, physicians and other professional contractors, employees and staff,
and various providers and users of health care services; that he is entrusted
with proprietary, strategic and other confidential information which is of
special value to Company; and that the foregoing matters are significant
interests which the Company is entitled to protect.

 

Section 11. Confidential Information. The Employee agrees that all Confidential
Information that comes or has come into his possession by reason of his
employment hereunder is the property of the Company and shall not be used except
in the course of employment by the Company and for the Company’s exclusive
benefit. Further, the Employee shall not, during his employment or thereafter,
disclose or acknowledge the content of any Confidential Information to any
person who is not an employee of the Company authorized to possess such
Confidential Information. Upon termination of employment, the Employee shall
deliver to Group all documents, writings, electronic storage devices, and other
tangible things containing any Confidential Information and the Employee shall
not make or retain copies, excerpts, or notes of such information.

 

Section 12. Nonsolicitation/Nondisparagement. In the event of the termination of
this Agreement for any reason, the Employee shall not, for a period of one
(1) year thereafter, directly or indirectly:

 

(a) solicit, induce or encourage any employee of the Company to terminate his or
her employment with the Company;

 

(b) make any disparaging public statement concerning the Company; or

 

(c) use the Company’s Confidential Information to induce, attempt to induce or
knowingly encourage any Customer (as defined below) of the Company to divert any
business or income from the Company, or to stop or alter the manner in which
they are then doing business

 

7



--------------------------------------------------------------------------------

with the Company. The term “Customer” with respect to the Company shall mean any
individual or business firm that is, or within the prior twenty-four (24) months
was, a customer or client of the Company, or whose business was actively
solicited by the Company at any time, regardless of whether such customer was
generated, in whole or in part, by the Employee’s efforts.

 

Section 13. Damages For Improper Termination With Cause. In the event that the
Employer terminates this Agreement and the Employee’s employment hereunder for
“Cause,” but it subsequently is determined by an arbitrator or a court of
competent jurisdiction, as the case may be, that the Employer did not have Cause
for the termination, then for purposes of this Agreement, the Employer’s
decision to terminate shall be deemed to have been a termination without Cause,
and the Employer shall be obligated to pay the Severance Benefits specified
under Section 6(c), and only that amount.

 

Section 14. Arbitration. Any controversy or dispute arising out of, based upon,
or relating to this Agreement, its enforcement or interpretation, or because of
an alleged breach, default, or misrepresentation in connection with any of its
provisions, or arising out of, based upon, or relating in any way to the
Employee’s employment or association with the Company, or termination of the
same, including, without limiting the generality of the foregoing, any questions
regarding whether a particular dispute is arbitrable, and any alleged violation
of statute, common law or public policy, including, but not limited to, any
state or federal statutory claims, shall be submitted to final and binding
arbitration in Orange County, California, in accordance with the JAMS Employment
Arbitration Rules and Procedures, before a single neutral arbitrator selected
from the JAMS panel, or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association, in
accordance with its National Rules for the Resolution of Employment Disputes
(the arbitrator selected hereunder, the “Arbitrator”). Provisional injunctive
relief may, but need not, be sought by either party to this Agreement in a court
of law while arbitration proceedings are pending, pursuant to California Code of
Civil Procedure section 1281.8, and any provisional injunctive relief granted by
such court shall remain effective until the matter is finally determined by the
Arbitrator. Final resolution of any dispute through arbitration may include any
remedy or relief which the Arbitrator deems just and equitable, including any
and all remedies provided by applicable state or federal statutes. At the
conclusion of the arbitration, the Arbitrator shall issue a written decision
that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based. Any award or relief granted by the
Arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction. The parties acknowledge and
agree that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement or the provision of services under this Agreement. The
Employer will pay the arbitrator’s fees and arbitration expenses and any other
costs associated with the arbitration or arbitration hearing that are unique to
arbitration. Subject to the provisions of Section 25, the parties shall each pay
their own deposition, witness, expert and attorneys’ fees and other expenses as
and to the same extent as if the matter were being heard in court.

 

8



--------------------------------------------------------------------------------

Section 15. Representations/Warranties. The Employee represents and warrants
that he is under no contractual or other obligation that would prevent him from
accepting the Employer’s offer of employment as set forth herein.

 

Section 16. Entire Agreement. This Agreement is intended by the parties to be
the final expression of their agreement with respect to the employment of the
Employee by the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement (including, without limitation any term sheet or
similar agreement entered into between the Company or any Affiliate and the
Employee). The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.

 

Section 17. No Representations. No person or entity has made or has the
authority to make any representations or promises on behalf of any of the
parties which are inconsistent with the representations or promises contained in
this Agreement, and this Agreement has not been executed in reliance on any
representations or promises not set forth herein. Specifically, no promises,
warranties or representations have been made by anyone on any topic or subject
matter related to the Employee’s relationship with the Employer or any of its
Affiliates or any of their executives or employees, including but not limited to
any promises, warranties or representations regarding future employment,
compensation, benefits, any entitlement to equity interests in Group or any of
its Affiliates or regarding the termination of the Employee’s employment. In
this regard, the Employee agrees that no promises, warranties or representations
shall be deemed to be made in the future unless they are set forth in writing
and signed by an authorized representative of the Employer.

 

Section 18. Amendments. This Agreement may be modified only by agreement of the
parties by a written instrument executed by the parties that is designated as an
amendment to this Agreement.

 

Section 19. Severability and Non-Waiver/Survival. Any provision of this
Agreement (or portion thereof) which is deemed invalid, illegal or unenforceable
in any jurisdiction shall, as to that jurisdiction and subject to this
Section 19, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions thereof
in such jurisdiction or rendering such provision or any other provision of this
Agreement invalid, illegal, or unenforceable in any other jurisdiction. If any
covenant should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable. No waiver of any provision or violation
of this Agreement by the Employer shall be implied by the Employer’s forbearance
or failure to take action. The expiration or termination of the Employment
Period and this Agreement shall not impair the rights or obligations of any
party hereto which shall have accrued hereunder prior to such expiration or
termination.

 

Section 20. Successor/Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, representatives,
executors, administrators, successors, and assigns, provided, however, that the
Employee may not assign any or all of his

 

9



--------------------------------------------------------------------------------

rights or duties hereunder except following the prior written consent of the
Employer. The Employee shall be entitled, to the extent permitted under
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit hereunder following the Employee’s death by giving
written notice thereof. In the event of the Employee’s death or a judicial
determination of his incompetence, references in this Agreement to the Employee
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 

Section 21. Voluntary and Knowledgeable Act. The Employee represents and
warrants that the Employee has read and understands each and every provision of
this Agreement and has freely and voluntarily entered into this Agreement.

 

Section 22. Choice of Law. This Agreement shall be governed as to its validity
and effect by the laws of the state of California without regard to principles
of conflict of laws.

 

Section 23. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but both of which together shall
constitute one and the same instrument.

 

Section 24. Notices. All notices and other communications necessary or
contemplated under this Agreement shall be in writing and shall be delivered in
the manner specified herein or, in the absence of such specification, shall be
deemed delivered when delivered in person or sent by first-class mail (certified
or registered mail, return receipt requested, postage prepaid), facsimile or
overnight air courier guaranteeing next day delivery, addressed as follows:

 

(a)   if to the Employee, to him at his most recent address in the Employer’s
records,   with a copy to:   

Rutan & Tucker

611 Anton Boulevard

Fourteenth Floor

Costa Mesa, California 92626-1931

Facsimile: (714) 546-9035

Attention: George J. Wall, Esq.

(b)   if to the Employer, to:   

CareMore Health Group, Inc.

c/o CareMore Holdings, Inc.

1071 Camelback Street, Suite 111

Newport Beach, California 92660

Facsimile: (949) 464-0501

Attention: Corporate Secretary

  with a copy to:   

J.P. Morgan Partners (BHCA), L.P.

1221 Avenue of the Americas, 39th Floor

New York, New York 10020

Facsimile: (917) 464-7465

Attention: Official Notices Clerk

FBO: Kevin O’Brien

 

10



--------------------------------------------------------------------------------

    

and:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Facsimile: (212) 751-4864

Attention: Maureen A. Riley

 

or to such other address as the recipient party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith.

 

Section 25. Attorneys’ Fees. In the event that any dispute between the parties
should result in litigation or arbitration, the prevailing party in such dispute
shall be entitled to recover from the other party all reasonable fees, costs and
expenses of enforcing any right of the prevailing party, including without
limitation, reasonable attorneys’ fees and expenses, all of which shall be
deemed to have accrued upon the commencement of such action and shall be paid
whether or not such action is prosecuted to judgment. Any judgment or order
entered in such action shall contain a specific provision providing for the
recovery of attorneys’ fees and costs incurred in enforcing such judgment and an
award of prejudgment interest from the date of the breach at the maximum rate of
interest allowed by law. For the purposes of this Section 25: (a) attorneys’
fees shall include, without limitation, fees incurred in the following:
(i) postjudgment motions; (ii) contempt proceedings; (iii) garnishment, levy,
and debtor and third party examinations; (iv) discovery and (v) bankruptcy
litigation and (b) “prevailing party” shall mean the party who is determined in
the proceeding to have prevailed or who prevails by dismissal, default or
otherwise.

 

Section 26. Descriptive Headings; Nouns and Pronouns. Descriptive headings are
for convenience only and shall not control or affect the meaning or construction
of any provision of this Agreement. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice-versa.

 

Section 27. Non-Qualified Deferred Compensation. The parties acknowledge and
agree that, to the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Employer
determines that any amounts payable hereunder will be immediately taxable to the
Employee under Section 409A of the Code and related Department of Treasury
guidance, the Employer may (a) adopt such amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Employer determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by this Agreement
and/or (b) take such other actions as the Employer determines necessary or
appropriate to comply with the requirements of Section 409A of the Code and
related

 

11



--------------------------------------------------------------------------------

Department of Treasury guidance, including such Department of Treasury guidance
and other interpretive materials as may be issued after the date hereof.

 

Section 28. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

CAREMORE HEALTH GROUP, INC.

By:

  LOGO [g484484g01z39.jpg]  

Name:

 

Title:

LOGO [g484484g55h13.jpg]

Leeba Lessin, individually

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Guidelines for 2006 Bonus

 

[spreadsheet attached]



--------------------------------------------------------------------------------

CareMore Health Group, Inc.

2006 Annual Incentive Plan

 

 

 

EXECUTIVE:

    Leeba Lessin   

BASE SALARY:

  $ 300,000   

MAXIMUM BONUS

PERCENTAGE:

    33 % 

CRITERIA

 

I. EBITDA (in millions)

 

    (IN MILLIONS)      % of MAX*     % of Base*     Weighting*     Payout*  

MINIMUM

  $ 40.00         0 %      0 %      65 %    $ —     

TARGET

  $ 45.00         50 %      16.50 %      65 %    $ 32,175   

MAXIMUM

  $ 50.00         100 %      33.00 %      65 %    $ 64,350   
II. Membership Growth (in number of lives)                 % of MAX     % of
Base     Weighting     Payout  

MINIMUM

    8,000         0 %      0 %      20 %    $ —     

TARGET

    10,000         50 %      17 %      20 %    $ 9,900   

MAX

    12,000         100 %      33 %      20 %    $ 19,800    III. New Market
Entry-SNP                 % of MAX     % of Base     Weighting     Payout  

MINIMUM

    —           0 %      0.00 %      15 %    $ —     

TARGET

    1.00         100 %      33.00 %      15 %    $ 14,850   

MAXIMUM

    1.00         100 %      33.00 %      15 %    $ 14,850   

 

Maximum Potential Bonus At Maximum Achievement of, $ 99,000

 

IV. MCR

 

< 70%    No Adjustment 70% or Above    20% Reduction to otherwise payable Bonus

 

 

* Straight line interpolation between 0% and 50% for actual EBITDA between
Minimum and Target; straight line interpolation between 50% and 100% for EBITDA
between Target and Maximum.



--------------------------------------------------------------------------------

Notes and Definitions for Guidelines of 2006 Bonus

 

1. The attached spreadsheet shows the percentage of the maximum bonus payable
for each performance criteria at minimum, target and maximum goals and the
weighting factor applied to such criteria, before application of the MCR test
below. If the actual performance for any criteria is less than the minimum goal
for that criteria, the bonus payable with respect to such criteria will be zero.
Regardless of the actual performance with respect to any criteria, in no event
will more than 100% of the maximum bonus percentage be payable in respect of
such criteria.

 

2. The aggregate amount of bonus, if any, payable with respect to all criteria
other than MCR will be reduced by 20% if MCR equals or exceeds 70%.

 

3. “EBITDA” means, for the calendar year 2006 with respect to CareMore Health
Group, Inc. (“Group”) and all on a consolidated basis, Group’s net income plus
(i) the sum of: (A) provision for taxes based on income, profits or capital of
Group, including, without limitation, state, franchise and similar taxes;
(B) interest expense; (C) depreciation and amortization expense; (D) business
optimization expenses and other restructuring charges; (E) any other non-cash
charges, provided that, for purposes of this clause (E), any non-cash charges or
losses shall be treated as cash charges or losses in any subsequent period
during which cash disbursements attributable thereto are made, and (F) any fees
paid to Blue Shield that relate to the transfer of lives from the Blue Shield
healthcare plans to Group healthcare plans, minus (ii) the sum (without
duplication and to the extent the amounts described in this clause
(ii) increased consolidated net income for the period for which EBITDA is being
determined) of the non-cash charges increasing consolidated net income for such
period (but excluding any such charges (x) in respect of which cash was received
in a prior period or will be received in a future period or (y) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period). For the purposes of this definition “Blue Shield” means
California Physicians’ Service, Inc., d.b.a. Blue Shield of California.

 

4. “Membership Growth” means the excess, if any, of (x) the number of persons
enrolled in Medicare Advantage as of January 1, 2007, over (y) the number of
persons enrolled in Medicare Advantage as of January 1, 2006, excluding for this
purpose persons who become enrolled due to the development by Group or its
Subsidiaries of a special needs business whether by merger, acquisition or
internal product development or any other means.

 

5. “New Market Entry-SNP” means, as of December 31,2006, the number of new
“special needs population” markets (i) which have been specifically identified
by Group or a Subsidiary, (ii) for which licensure procedures by Group or a
Subsidiary are substantially underway and (iii) for which a delivery system has
been substantially developed by Group or any Subsidiary.

 

6. “MCR” means the annual average “medical cost ratio” for Group for calendar
year 2006.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

[Form of Release]

 

1. [Severance Benefits]

 

2. Release of Claims. Except as explicitly provided below, you agree that the
foregoing consideration represents settlement in full of all outstanding
obligations owed to you by the Company, and its respective officers, directors,
partners, members, agents and employees, including, without limitation, any and
all obligations under the Employment Agreement, and is satisfactory
consideration for the waiver and release of all claims set forth herein. On
behalf of yourself, and your respective heirs, family members, executors and
assigns, you hereby fully and forever release the Company and its past, present
and future officers, agents, directors, employees, investors, stockholders,
partners, members, administrators, affiliates, divisions, subsidiaries, parents,
predecessor and successor corporations and assigns (the “Releasees”), from, and
agree not to sue concerning, or in any manner to institute, prosecute or pursue,
or cause to be instituted, prosecuted, or pursued, any claim, duty, obligation
or cause of action relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that you may possess against any of the
Releasees arising from any omissions, acts or facts that have occurred up until
and including the Effective Date of this Release including, without limitation:

 

(a) any and all claims relating to or arising from your employment relationship
with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, your right to purchase, or
actual purchase of shares of stock or other securities of the Company or any of
its affiliates or subsidiaries, including, without limitation, any claims for
fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

 

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied, including, without limitation, any and all
claims arising under or in connection with the Employment Agreement; breach of a
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the
Employee Retirement Income Security Act of 1974; The Worker Adjustment and
Retraining Notification Act; the Family and Medical Leave Act; the California
Fair Employment and Housing Act; the California Family Rights Act; and the
California Labor Code, including, but not limited to Section 201, et seq.,
Section 970, et seq., Sections 1400-1408; and all amendments to each such Act as
well as the regulations issued thereunder;

 

B-1



--------------------------------------------------------------------------------

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

 

(g) any and all claims for attorneys’ fees and costs;

 

provided, however, that the parties hereto agree and acknowledge that you have
not, by virtue of this Release or otherwise, waived any claim, duty, obligation
or cause of action relating to any of the following:

 

1) any matter that arises after the Effective Date of this Release;

 

2) vested benefits under any employee benefit plan within the meaning of section
3(3) of the Employee Retirement Income Security Act of 1974, as amended;

 

3) any claim relating to indemnification in accordance with applicable laws or
the Company’s certificate of incorporation or by-laws or any applicable
insurance policy, with respect to any liability as a director, officer or
employee of the Company (including as a trustee, director or officer of any
employee benefit plan);

 

4) any right to obtain contribution as permitted by law in the event of entry of
judgment against you as a result of any act or failure to act for which the
Company and you are held jointly liable; and

 

5) any of your rights as a Limited Partner of Partnership under the Partnership
Agreement and any rights under the Unitholder’s Agreement.

 

You agree that the release set forth in this Paragraph shall be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Release. In
the event that any of the parties brings an action to enforce or effect their
rights under this Release, the prevailing party shall be entitled to recover
their reasonable attorneys’ fees and expenses incurred in connection with such
an action.

 

3. Acknowledgment of Waiver of Claims under ADEA. You acknowledge that you are
waiving and releasing any rights you may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. You and the Company agree that this Release does not apply to any
rights or claims that may arise under ADEA after the Effective Date of this
Release. You acknowledge that the consideration given for this Release is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing that:

 

(a) you should consult with an attorney prior to executing this Release;

 

B-2



--------------------------------------------------------------------------------

(b) you have up to [        ] days within which to consider this Release;

 

(c) you have seven days following your execution of this Release to revoke this
Release; and this Release shall not be effective until the eighth day after you
execute and do not revoke this Release; nothing in this Release prevents or
precludes you from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.

 

Any revocation must be in writing and delivered to the Company as follows:

 

[                     ] by close of business on or before the seventh day from
the date that you sign this Release.

 

4. Civil Code Section 1542/Unknown Claims. You represent that you are not aware
of any claims against the Company other than the claims that are released by
this Release. You acknowledge that you have had the opportunity to be advised by
legal counsel and are familiar with the provisions of California Civil Code
1542, below, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Being aware of said code section, you agree to expressly waive any rights you
may have thereunder, as well as under any statute or common law principles of
similar effect.

 

5. No Pending or Future Lawsuits. You represent that you have no lawsuits,
claims, or actions pending in your name, or on behalf of any other person or
entity, against the Company or any of the Releasees. You also represent that you
do not intend to bring any claims on your own behalf or on behalf of any other
person or entity against the Company or any of the Releasees.

 

6. Confidentiality of Release. You agree to keep the terms of this Release in
the strictest confidence and, except as required by law, not reveal the terms of
this Release to any persons except your immediate family, your attorney, and
your financial advisors (and to them only provided that they also agree to keep
the information completely confidential), and the court in any proceedings to
enforce the terms of this Release.

 

7. Non-Disparagement. You agree not to make any public oral or written
statement, or take any other public action, that disparages or criticizes the
Company’s management, employees, products or services, in any case that damages
the Company’s reputation or impairs its normal operations.

 

8. Entire Agreement. The terms of which are specifically incorporated herein,
this Release constitutes the entire agreement between you and the Company
concerning your employment with and separation from the Company and all the
events leading thereto and associated therewith, and supercedes and replaces any
and all prior agreements and understandings, both written and oral, concerning
your relationship with the Company.

 

B-3



--------------------------------------------------------------------------------

9. Successors and Assigns. This Release shall be binding upon each of the
parties and upon their respective heirs, administrators, representatives,
executors, successors and assigns, and shall inure to the benefit of each party
and to their heirs, administrators, representatives, executors, successors, and
assigns.

 

10. No Admission of Liability. You understand and acknowledge that this Release
constitutes a compromise and settlement of any and all potential disputed
claims. No action taken by the Company hereto, either previously or in
connection with this Release, shall be deemed or construed to be: (a) an
admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to you or to any third party.

 

11. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Release. Similarly, you
represent and warrant that you have the capacity to act on your own behalf and
on behalf of all who might claim through you to bind them to the terms and
conditions of this Release. The Company and you each warrant and represent that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

12. Effective Date. This Release is effective after it has been signed by both
parties and after seven days have passed since you have signed this Release
(such date, the “Effective Date”).

 

13. Voluntary Execution of Release. This Release is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims except claims specifically
excluded under Paragraph 4 hereof. The parties acknowledge that:

 

(a) They have read this Release;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Release by legal counsel of their own choice or that they have voluntarily
declined to seek such counsel;

 

(c) They understand the terms and consequences of this Release and of the
releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Release. The
laws of the State of California govern this Release, regardless of the laws that
might otherwise govern under applicable principles of conflict of law thereof.
In the event that any portion of this Release or the application thereof,
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Release will continue in full force and
effect and the application of such portion to other persons or circumstances
will be interpreted so as reasonable to effect the intent of the parties hereto.
This Release may not be modified, amended, altered or supplemented except by the
execution and delivery of a written agreement executed by you and an authorized
representative of the Company or by a court of competent jurisdiction.

 

B-4



--------------------------------------------------------------------------------

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

AND NON-COMPETITION AGREEMENT

 

(Amends and Restates First Amendment)

 

This SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT AND NON-COMPETITION AGREEMENT
(this “Second Amendment”) is entered into as of August 22, 2011, and effective
as of the Closing Date (as hereinafter defined), by and between CAREMORE HEALTH
GROUP, Inc. (“Group” or the “Employer”) and LEEBA LESSIN (the “Employee”).

 

WHEREAS, Group and the Employee are parties to an Employment Agreement, dated
February 28, 2006 (the “Employment Agreement”);

 

WHEREAS, Group and the Employee are parties to a First Amendment to Employment
Agreement and Non-Competition Agreement dated June 8, 2011 (the “First
Amendment”) and desire to further amend and restate in full the First Amendment
as provided herein;

 

WHEREAS, the Employee is selling all of her ownership interest in Group to
WellPoint, Inc., an Indiana corporation (“Purchaser”), in accordance with the
terms of that certain Purchase and Sale Agreement, dated as of June 8, 2011, by
and among Group, each of the holders of common stock and options of Group
identified on Schedule I thereto, Purchaser, ATH Holdings Company, LLC and
CareMore L.P., acting in its capacity as Sellers’ Representative;

 

WHEREAS, the “Closing Date” shall have the meaning specified in the Purchase and
Sale Agreement;

 

WHEREAS, Purchaser has identified the Employee as key to the continued success
of Group and wishes to retain and incentivize the Employee following the Closing
Date and the Employee wishes to continue to remain employed by Group and fulfill
her duties and responsibilities in good-faith and to the best of her abilities;

 

WHEREAS, in connection with its acquisition of the whole of the business of
Group, Purchaser desires to protect its interest in the goodwill of the business
and the Employee, in her capacity as an owner of a business entity, agrees that
such protections are reasonable and necessary; and

 

WHEREAS, Group and the Employee hereby wish to amend the Employment Agreement
and enter into a non-competition agreement to give effect to the foregoing.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
undertakings set forth herein, the Employment Agreement shall be amended as
follows:

 

1. The definition of “Board” in Section 1 of the Employment Agreement shall be
amended and restated to read as follows:

 

““Board” shall mean the board of directors of Group or any other Person the
Board has appointed or delegated authority.”

 

2. Item (ii) in the definition of “Cause” in Section 1 of the Employment
Agreement shall be amended and restated to read as follows:

 

“(ii) willful disregard of Employee’s duties or Employee’s intentional failure
to act where the taking of such action would be in the ordinary course of the
Employee’s duties hereunder;

 

1



--------------------------------------------------------------------------------

provided that, Employee is first given thirty (30) days prior written notice of
such conduct in order for Employee to cure such alleged conduct during such
period of time.”

 

3. A new definition shall be added to Section 1 of the Employment Agreement,
after the definition of “Disability” as follows:

 

““Good Reason” shall mean:

 

(i) a material reduction during any twenty-four (24) consecutive month period in
Base Salary, or in the Employee’s annual total cash compensation (i.e. Base
Salary and target Bonus), but excluding any reduction applicable to management
employees generally;

 

(ii) a material breach of this Agreement by Group; or

 

(iii) a change in the Employee’s principal work location to a location more than
50 miles from the Employee’s prior work location and more than 50 miles from the
Employee’s principal residence as of the date of such change in work location.

 

Notwithstanding the foregoing provisions of this definition, Good Reason shall
not exist (A) if the Employee has in her sole discretion agreed in writing that
such event shall not be Good Reason, or (B) unless, (i) within sixty (60) days
of the occurrence of the events claimed to be Good Reason the Employee notifies
the Company in writing of the reasons why he believes that Good Reason exists,
(ii) the Company has failed to correct the circumstance that would otherwise be
Good Reason within thirty (30) days of receipt of such notice, and (iii) the
Employee terminates her employment within sixty (60) days of such thirty
(30) day period (the “Early Resignation Date”).”

 

4. Item (i) in the definition of “Termination Date” in Section 1 of the
Employment Agreement shall be amended and restated as follows:

 

“in the case of termination by resignation without Good Reason, shall mean the
date that is ninety (90) days following the date of the Employee’s written
notice to the Employer of her resignation; or in the case of resignation with
Good Reason shall mean the Early Resignation Date; provided, however, that in
each case the Employer may accelerate the Termination Date;”

 

5. The second sentence of Section 2 of the Employment Agreement shall be amended
and restated to read as follows:

 

“The initial term of this Agreement (the “Initial Term”) shall commence on the
Closing Date and end on December 31, 2013; provided, however, that on
December 31, 2013 and each December 31 thereafter (each, a “Renewal Date”), the
term of this Agreement shall be extended by one additional year (each, an
“Extension Term”, and collectively with the Initial Term, the “Employment
Period”) unless either party gives written notice to the other within ninety
(90) days in advance of the next scheduled Renewal Date that it does not wish to
extend the Employment Period (such notice, a “Notice of Nonrenewal”); and
provided, further, that the Employment Period may be sooner terminated as
provided herein.”

 

2



--------------------------------------------------------------------------------

6. The first three sentences of Section 3 of the Employment Agreement shall be
amended to reflect the Employee’s new title:

 

“During the Employment Period, the Employee shall serve as President, CareMore
Health Plan Division, and shall have the usual and customary duties,
responsibilities and authority of such position, and, if elected or appointed
thereto, shall serve as an officer and/or member of the board of any Subsidiary
or Affiliate of Group as reasonably requested by the Employer and its
Affiliates, in each case, without additional compensation hereunder.”

 

7. Section 4(a) of the Employment Agreement shall be amended to add the
following proviso:

 

“; provided, that as of the Closing Date, the Employee’s annual base salary
shall be increased prospectively to $350,000.”

 

8. Section 4(b) of the Employment Agreement shall be amended to reflect the
following bonus arrangements with respect to fiscal years commencing after the
Closing Date:

 

During the Employment Period, the Employee shall be eligible to participate in
Wellpoint’s Annual Incentive Plan (as amended from time to time). The Target
Bonus Percentage will be 50% of Base Salary and the Maximum Bonus Percentage
will be 100% of Base Salary. Bonuses will be paid at the same time as similarly
situated senior executives of WellPoint, Inc.

 

For the avoidance of doubt, any contrary provision in Section 4(b) shall be
disregarded.

 

9. Section 4(c) of the Employment Agreement shall be amended and restated as
follows:

 

“Employee Benefits and Air Travel. During the Employment Period, retirement,
health and welfare benefits will be provided subject to Group’s (and, following
a transition period, WellPoint’s) policies and practices and the terms of the
applicable benefit plans and arrangements as in effect from time to time. During
the Initial Term, the Employee is eligible to fly first class/business class on
business trips. In addition, pursuant to WellPoint’s Directed Executive
Compensation program (as amended from time to time), the Employee shall receive
an annual allowance of $7,200 which will be paid in equal monthly installments,
beginning with the first month after the Closing Date.

 

10. A new Section 4(d) shall be added to the Employment Agreement as follows:

 

“Key Employee Retention Plan. During 2012 and 2013, the Employee will be
eligible to participate in a special retention bonus plan to be established by
WellPoint, Inc., in accordance with the terms of such plan. Cash awards under
this plan will be based on the achievement of specified performance goals, and
the Employee’s individual target award level will be 50% of Base Salary.”

 

11. A new Section 4(e) shall be added to the Employment Agreement as follows:

 

“Long Term Incentive Program. During the Employment Period, the Employee shall
be eligible to participate in WellPoint’s Incentive Compensation Plan (as
amended from time to time) on the same basis as similarly situated senior
executives of WellPoint, Inc.”

 

For reference purposes only, the ASC718 cost of the 2011 target stock grant for
similarly situated senior employees was $285,000.

 

3



--------------------------------------------------------------------------------

12. All subsequent sub-sections in Section 4 (including any internal
cross-references therein) shall be renumbered accordingly.

 

13. A new Section 5(e) shall be added to the Employment Agreement as follows:

 

“Resignation with Good Reason. The Employee may terminate this Agreement and the
Employee’s employment hereunder for Good Reason as of the Early Termination Date
(see definition of “Good Reason”).”

 

14. All subsequent sub-sections of Section 5 (including any cross-references
therein) shall be renumbered accordingly.

 

15. The introduction to Section 6(c) of the Employment Agreement shall be
amended and restated as follows:

 

“Termination without Cause, Resignation with Good Reason, or by Death or
Disability. Subject to Section 6(d), in the event of the termination of
employment hereunder by reason of (i) Termination without Cause (ii) resignation
with Good Reason, or (iii) death or Disability, the Employee shall be entitled
to the following (the “Severance Benefits”):”

 

16. Section 6(c) of the Employment Agreement shall be amended to add the
following clause (iv):

 

“(iv) in the event the Termination Date occurs during the Initial Term, the
Employee shall receive an additional severance amount equal to the sum of the
amounts under clause (i) and clause (ii) above.”

 

17. The first sentence of Section 12 of the Employment Agreement shall be
amended as follows:

 

“During the Employment Period, and in the event of the termination of the
Employee’s employment or this Agreement for any reason, for a period of one
(1) year thereafter, the Employee shall not, directly or indirectly:”

 

18. Section 12(a) of the Employment Agreement shall be amended to add the
following phrase before the semi-colon:

 

“or hire or attempt to hire any employee of the Company”;

 

19. Section 12(b) of the Employment Agreement shall be amended to add the
following phrase before the semi-colon:

 

“or WellPoint, Inc. or their respective directors, employees, officers and
managers”;

 

20. A new Section 13 shall be added to the Employment Agreement as follows:

 

“Non-Competition. In consideration of the acquisition by WellPoint, Inc. of the
Employee’s ownership interest in Group and solely in her capacity as an owner of
a business entity, the Employee hereby agrees to the following non-competition
covenant for the express benefit of WellPoint, Inc. The Employee understands and
acknowledges that this non-competition covenant is of critical importance to
WellPoint, Inc. and that WellPoint, Inc. would not have agreed to acquire the
Employee’s ownership interest in Group in the absence of this covenant. The
inclusion of this non-competition covenant in this document is for convenience
only. Accordingly, this Section 13 shall survive any termination of this
Agreement, and shall continue in full force and effect for the duration of the
Restriction Period for the benefit of WellPoint, Inc.

 

4



--------------------------------------------------------------------------------

During the twenty-four (24) month period of time following the Closing Date (the
“Restriction Period”), the Employee will not, without prior written consent of
the Company, directly or indirectly, (a) have an equity interest (including
options and convertible instruments) in a Competitor in a Restricted Territory
(excluding for this purpose passive ownership of up to 1% of publicly traded
stock) or (b) seek or obtain a Competitive Position in a Restricted Territory
and perform a Restricted Activity with a Competitor, as those terms are defined
herein.

 

  (i) Competitive Position means any employment or performance of services with
a Competitor (A) in which the Employee has board level (corporate, advisory or
similar) or executive level duties for such Competitor, or (B) in which the
Employee will use any Confidential Information of the Company.

 

  (ii) Restricted Territory means any geographic area in which the Company does
business and in which the Employee had responsibility for, or Confidential
Information about, such business.

 

  (iii) Restricted Activity means any activity for which the Employee had
responsibility for the Company or about which the Employee had Confidential
Information.

 

  (iv) Competitor means any entity or individual (other than the Company)
engaged in products or services substantially the same or similar to those
offered by the Company.”

 

21. All subsequent sections (including any internal cross-references therein)
shall be renumbered accordingly.

 

22. As a result of the addition of new Sections 13 and 14, the proviso in the
definition of “Company” in Section 1 shall be expanded to include Sections 13
and 14 as well (i.e., Sections 9, 10, 11, 12, 13 and 14).

 

23. A new Section 14 shall be added to the Employment Agreement as follows:

 

“Enforcement. The Employee acknowledges that the provision of Sections 12 and 13
of this Agreement are reasonable and necessary to protect the continuing
interests of the Company, and any violation of Section 12 or 13 will result in
irreparable injury to the Company and/or WellPoint, Inc., the exact amount of
which will be difficult to ascertain, and that the remedies at law for any such
violation would not reasonably or adequately compensate the Company and/or
WellPoint, Inc. for such a violation. Accordingly, the Employee agrees that if
the Employee violates any of the provisions of Section 12 or 13, in addition to
any other remedy which may be available at law or in equity, the Company shall
be entitled to specific performance and injunctive relief, without the necessity
of proving actual damages.”

 

24. A new Section 15 shall be added to the Employment Agreement as follows:

 

“Cooperation. Upon the receipt of reasonable notice from Group (including from
outside counsel to Group), the Employee agrees that while employed by Group and
for two (2) years (or, if longer, for so long as any claim referred to in this
Section remains pending) after the termination of the Employee’s employment for
any reason, the Employee will respond and provide information with regard to
matters in which the Employee has knowledge as a result of the Employee’s
employment with Group, and will provide reasonable assistance to Group, its

 

5



--------------------------------------------------------------------------------

affiliates and their respective representatives in defense of any claims that
may be made against Group or its affiliates, and will assist Group and its
affiliates in the prosecution of any claims that may be made by Group or its
affiliates, to the extent that such claims may relate to the period of the
Employee’s employment with Group (or any predecessor); provided, that with
respect to periods after the termination of the Employee’s employment, Group
shall reimburse the Employee for any reasonable out-of-pocket expenses incurred
in providing such assistance and if the Employee is required to provide more
than ten (10) hours of assistance per week after her termination of employment
then Group shall pay the Employee a reasonable amount of money for her services
at a rate agreed to between Group and the Employee; and provided further that
after the Employee’s termination of employment with Group such assistance shall
not unreasonably interfere with the Employee’s business or personal obligations.
The Employee agrees to promptly inform Group if the Employee becomes aware of
any lawsuits involving such claims that may be filed or threatened against Group
or its affiliates. The Employee also agrees to promptly inform Group (to the
extent the Employee is legally permitted to do so) if the Employee is asked to
assist in any investigation of Group or its affiliates (or their actions),
regardless of whether a lawsuit or other proceeding has then been filed against
Group or its affiliates with respect to such investigation, and shall not do so
unless legally required.”

 

25. A new Section 16 shall be added to the Employment Agreement as follows:

 

“Disclosure and Assignment of Inventions and Improvements. Without prejudice to
any other duties express or implied imposed on the Employee hereunder it shall
be part of the Employee’s normal duties at all times to consider in what manner
and by what methods or devices the products, services, processes, equipment or
systems of the Company and any customer or vendor of the Company might be
improved and promptly to give to the Chief Executive Officer of the Company or
his or her designee full details of any improvement, invention, research,
development, discovery, design, code, model, suggestion or innovation
(collectively called “Work Product”), which the Employee (alone or with others)
may make, discover, create or conceive in the course of the Employee’s
employment. The Employee acknowledges that the Work Product is the property of
the Company. To the extent that any of the Work Product is capable of protection
by copyright, the Employee acknowledges that it is created within the scope of
the Employee’s employment and is a work made for hire. To the extent that any
such material may not be a work made for hire, the Employee hereby assigns to
the Company all rights in such material. To the extent that any of the Work
Product is an invention, discovery, process or other potentially patentable
subject matter (the “Inventions”), the Employee hereby assigns to the Company
all right, title, and interest in and to all Inventions. The Company
acknowledges that the assignment in the preceding sentence does not apply to an
Invention that the Employee develops entirely on her own time without using the
Company’s equipment, supplies, facilities or trade secret information, except
for those Inventions that either:

 

  (i) relate at the time of conception or reduction to practice of the Invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company, or

 

  (ii) result from any work performed by the Employee for the Company.

 

6



--------------------------------------------------------------------------------

Execution of the Employment Agreement constitutes the Employee’s acknowledgment
of receipt of written notification of this Section and of notice of the general
exception to assignments of Inventions provided under the Uniform Employee
Patents Act, in the form adopted by the state having jurisdiction over this
Employment Agreement or provision, or any comparable applicable law.”

 

26. All subsequent sections (including any internal cross-references therein)
shall be renumbered accordingly.

 

27. The second and third paragraphs of Section 24(b) of the Employment Agreement
shall be amended and restated as follows:

 

“with a copy to:

   WellPoint, Inc.    120 Monument Circle    Indianapolis, IN 46204   
Facsimile: (317) 488 6028    Attention: Chief Human Resources Officer”

 

28. General Provisions

 

  (a) Unless otherwise defined herein, capitalized terms utilized in this Second
Amendment shall have the same ascribed to them in the Employment Agreement.

 

  (b) Except as specifically amended by this Second Amendment, the Employment
Agreement shall continue in full force and effect.

 

  (c) The parties may execute this Second Amendment in two or more counterparts.
Each counterpart shall be deemed an original instrument as against any party who
has signed it.

 

  (d) The Employment Agreement, as amended by this Second Amendment, states the
entire agreement between the parties with respect to the subject matter hereof
and thereof, including compensation, and supersedes any prior or contemporaneous
oral or written proposals, statements, discussions, negotiations, or other
agreements (including, but not limited to, the First Amendment). In the event of
any inconsistency or conflict between any term or condition of the Employment
Agreement (including any exhibit, schedule or attachment thereto) and this
Second Amendment, the terms of this Second Amendment shall govern and be
controlling. All references in the Employment Agreement (including in any
exhibits, schedules and other attachments) to “this Agreement,” “herein,”
“hereunder” or any similar reference shall be deemed to mean and refer to the
Employment Agreement, as amended by this Second Amendment.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Second
Amendment to Employment Agreement and Non-Competition Agreement as of the date
first written above.

 

CAREMORE HEALTH GROUP, INC.

By:

  LOGO [g484484g19l17.jpg]  

Name:

 

Title:

 

LOGO [g484484g65r74.jpg]

 

Leeba Lessin

 

ACKNOWLEDGED, ACCEPTED AND AGREED this 22nd day of August 2011 solely with
respect to the non-competition covenant contained herein:

 

WELLPOINT, INC.

By:

  LOGO [g484484g26a44.jpg]  

Name: Wayne S. DeVeydt

 

Title: Chief Financial Officer and Executive Vice President



--------------------------------------------------------------------------------

Exhibit 10.14

 

Summary of Employment Terms

Leeba Lessin and WellPoint, Inc.

Effective September 20, 2012

 

•  

Base Annual Salary of $500,000

Payment of base salary, as it may be adjusted, guaranteed through December 31,
2014, even if employment terminated without cause prior to that date.

 

•  

Annual Incentive Program (AIP) target of 70% of base salary

Will be eligible for an AIP payment through December 31, 2014, even if
employment terminated without cause prior to that date.

 

•  

Eligible for stock grants under the Long-Term Stock Incentive Program at
executive level. Awards granted will continue to vest even if employment
terminated without cause prior to December 31, 2014.

 

•  

Opportunity to participate in the Executive Agreement Plan, including all
severance and other benefits, if elect to do so prior to December 31, 2014.